
	

115 S3531 IS: Emergency Care Improvement Act
U.S. Senate
2018-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3531
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2018
			Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act to provide coverage under Medicare and
			 Medicaid of services furnished by freestanding emergency centers.
	
	
		1.Short title
 This Act may be cited as the Emergency Care Improvement Act.
		2.Coverage under Medicare and Medicaid of services furnished by freestanding emergency
			 centers
 (a)Coverage under Medicare part BSection 1832(a)(2) of the Social Security Act (42 U.S.C. 1395k(a)) is amended— (1)in subparagraph (I), by striking and at the end;
 (2)in subparagraph (J), by striking the period at the end and inserting ; and; and (3)by adding at the end the following new subparagraph:
					
 (K)services of a freestanding emergency center, as defined in section 1861(jjj).. (b)Definition of freestanding emergency centerSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection:
 (jjj)Freestanding emergency centerThe term freestanding emergency center means a facility not owned by a hospital which— (1)meets all State requirements applicable to facilities which furnish emergency medical services to individuals but does not generally provide for stays in excess of 24 hours, and meets such other requirements as the Secretary may prescribe not in excess of the conditions of participation under this title that are specifically applicable to off campus dedicated emergency departments of hospitals as described in section 482.55 of title 42, Code of Federal Regulations (or any successor regulations), and not the conditions of participation under this title that are applicable to hospitals generally other than with respect to compliance with section 1867 (commonly known as EMTALA);
 (2)is operational 24 hours a day, 7 days a week, and 365 days a year with onsite access to physicians at all times;
 (3)has in place mechanisms to allow for appropriate transfers and referrals; (4)develops, implements, and maintains an ongoing, data-driven quality assessment and performance improvement (QAPI) program;
 (5)establishes a governing body that assumes full legal responsibility for determining, implementing, and monitoring policies governing the total operation of the facility and has oversight and accountability for the quality assessment and performance improvement program, ensuring that facility policies and the program are administered so as to provide quality health care in a safe environment; and
 (6)has a written agreement with the Secretary to provide emergency medical services to beneficiaries.. (c)Medicare payment and certain reportingSection 1833(t)(21) of the Social Security Act (42 U.S.C. 1395l(t)(21)) is amended by adding at the end the following new subparagraphs:
				
 (F)Treatment of freestanding emergency centersThe facility payment rate for services of a freestanding emergency center (as defined in section 1861(jjj)) for higher acuity evaluation or management level services (represented by HCPCS codes 99283–99285) shall be an amount equal to—
 (i)in the case of services furnished by such a center in an urban area, 75 percent of the amount of payment that would otherwise apply under this subsection, including application of the geographic adjustment under paragraph (2)(D) and the OPD fee schedule increase factor under paragraph (3)(C)(iv); and
 (ii)in the case of services furnished by such a center located in a rural area, 95 percent of the amount of payment that would otherwise apply under this subsection, including application of the geographic adjustment under paragraph (2)(D) and the OPD fee schedule increase factor under paragraph (3)(C)(iv).
 (G)Use of claims modifierA hospital-owned off-campus emergency department shall be required to add a claims modifier to claims for payment under this part in order to enable tracking of items and services furnished by those departments under this part..
 (d)Medicaid coverageSection 1905(a)(2)(A) of the Social Security Act (42 U.S.C. 1396d(a)(2)(A)) is amended by inserting the following after outpatient hospital services: , which shall include the services of freestanding emergency centers, as defined in section 1861(jjj), and provided that hospital-owned off-campus emergency departments shall be required to add a claims modifier to enable tracking of off campus emergency services furnished by these departments.
 (e)Rule of constructionNothing in the provisions of, or amendments made by, this Act shall be construed as reducing or otherwise affecting the amount of payment for any physicians' professional services under the physician fee schedule under section 1848 of the Social Security Act (42 U.S.C. 1395w–4).
 (f)Effective dateThe amendments made by this Act shall apply to items and services furnished on or after January 1, 2019.
			
